DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2 and 3 are objected to because of the following informalities:  
A) Applicant recites “concaved top face” in claim 2 lines 1 and 2 and in claim 3 line 2.  Applicant previously recited “concave top face” in claim 1. It appears as if applicant intended to recite “concave top face” in order to maintain consistent claim language when referring to the same element throughout the claims. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) 	The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, the structure applicant is intending to claim by the phrase “generally cutting surface” is unclear. It appears as if applicant may have intended to remove the term “generally”. For the purpose of examination, it is interpreted as if applicant intended to remove the term “generally” and intended to recite “a cutting surface”. 

B)    Applicant recites “wherein the ends” in claim 2 line 1.  The recited limitation lacks proper antecedent basis since a plurality of ends of the concave top face were never previously recited. It appears as if applicant may have intended to recite “wherein ends of the concave top face”. For the purpose of examination, it is interpreted as if applicant intended to recite “wherein ends of the concave top face”. 

C)    Applicant recites “the concave top face slopes bows downward as it extends” in claim 4. The recited limitation is unclear and indefinite.  It appears as if applicant did not intend to recite both the terms “slopes” and “bows” and one of the recited 

D) 	Applicant recites “sliding blade” in claim 5 line 5. It is unclear whether applicant is intended to claim a new limitation of a blade or whether applicant is intended to further define the previously recited cutting utensil (claim 5 line 3-4) as having a blade.  It appears as if applicant is intending to further define the previously recited cutting utensil. For the purpose of examination, it is interpreted as if applicant intended to recite “sliding a blade of the cutting utensil over an upper edge”.  

E)  Applicant recites “toward a center of the cutting surface” in claim 5 line 6-7.  This lacks proper antecedent basis since “a center of the cutting surface” was already previously recited. It appears as if applicant intended to recite “the center of the cutting surface”. For the purpose of examination, it is interpreted as if applicant intended to recite “the center of the cutting surface”. 

F)   Claims 2-5 are rejected as a result of being dependent on a rejected claim. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 and 4 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2010/0236426). 

7.	 Regarding to Claim 1, Stewart et al. discloses a cutting board (convertible cutting board system, as described in paragraph 0028-0029 and can be seen from Figure 4 in Stewart et al.), comprising: a generally cutting surface (top surface of food preparation surface 410) defined in part by a chamber wall (a first cover element 115, as can be seen from Figure 4 in Stewart et al.); and the chamber wall (first 115) extends upward and away (a direction upward above and away from the cutting surface 410 in a vertical direction)  from the cutting surface (410) before curving back (curved orientation of 115 when in a semi-open state, as described in paragraph 0048 and can be seen from Figure 4 in Stewart et al.) toward a center (a center of 410) of the cutting surface (top surface of 410) [as can be seen from Figure 4 in Stewart et al.], wherein a distal end (end of 115 closest to interface 120) of the chamber (CTF, as can be seen from Figure 4 in Stewart et al., as well as displayed below in Figure 1 which is an annotated version of Figure 4 in Stewart et al. displaying the concave top face for clarity) disposed over the cutting surface (top surface of 410). 

   Figure 1: Annotated version of Figure 4 in Stewart et al. displaying element for   clarity. 


    PNG
    media_image1.png
    1096
    1049
    media_image1.png
    Greyscale


8. 	Regarding to Claim 2, Stewart et al. discloses the cutting board of claim 1, wherein ends (a right and left end of CTF) of the concaved top face (CTF) extend farther over the cutting surface (top surface of 410) than does a midpoint (a middle point of CTF) of the concaved top face (CTF) relative to an inner curvature (an inner curved surface of 115) of the chamber wall (a first 115) [as can be seen from Figure 4 in Stewart et al., as well as from Figure 1 above. Note that the ends of CTF extend over a greater portion of the cutting surface 410 since they have a greater area than the midpoint since the midpoint is just a single point, therefore interpreted as extending farther over the cutting surface than the midpoint].


9. 	Regarding to Claim 4, Stewart et al. discloses the cutting board of claim 1, wherein the concave top face (CTF) bows downward as it extends toward a midpoint (a middle point of CTF) [as can be seen from Figure 4 in Stewart et al., as well as from Figure 1 above].





10.	Claims 1-2 and 4, as best understood in view of the above 112 rejection, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer (US 2017/0020341).  

11.	 Regarding to Claim 1, Farmer discloses a multi-function kitchen utensil (bowl 100, as can be seen from Figure 1 in Farmer) including a cutting board (bottom 102 which can be used as cutting board, as described in paragraph 0026 and can be seen from Figure 1 in Farmer), comprising: a generally cutting surface (a top surface of 102, as can be seen from Figure 1 in Farmer) defined in part by a chamber wall (a wall of strainer/colander assembly 114, as can be seen from Figure 1 in Farmer); and the chamber wall (wall of strainer/colander assembly 114) extends upward and away (beginning from a bottom portion of 114, 114 extends in a direction upward above and away from the cutting surface 102 in a vertical direction, as can be seen from Figure 4 in Farmer) from the cutting surface (102) before curving back (curved orientation of a top portion of 114 curving back towards a center of 102 after extending vertically upward from a bottom portion of 114, as can be seen from Figure 4 in Farmer) toward a center (a center of 102) of the cutting surface (a top surface of 102) [as can be seen from Figures 1 and 4 in Farmer], wherein a distal end (upper end of 114) of the chamber wall (wall of 114) terminates in a concave top face (CTF, as can be seen from Figure 2 in Farmer, as well as displayed below in Figure 2 which is an annotated version of Figure 2 in Farmer displaying the concave top face for clarity) disposed over the cutting surface (top surface of 102) 

   Figure 2: Annotated version of Figure 2 in Farmer displaying element for   clarity. 

    PNG
    media_image2.png
    1220
    1094
    media_image2.png
    Greyscale


12. 	Regarding to Claim 2, Farmer discloses the cutting board of claim 1, wherein ends (a right and left end of CTF) of the concaved top face (CTF) extend farther over the cutting surface (top surface of 102) than does a midpoint (a middle point of CTF) of the concaved top face (CTF) relative to an inner curvature (an inner curved surface of 114) of the chamber wall (a wall of 114) [as can be seen from Figure 2 in Farmer, as well as from Figure 2 above. Note that the ends of CTF extend over a greater portion of the cutting surface 102 since they have a greater area than the midpoint since the midpoint is just a single point, therefore interpreted as extending farther over the cutting surface than the midpoint. In addition, the ends of CTF extend closer towards a second end (108) of the cutting surface due to the concave shape of CTF, therefore interpreted as extending farther over the cutting surface].


13. 	Regarding to Claim 4, Farmer discloses the cutting board of claim 1, wherein the concave top face (CTF) bows downward as it extends toward a midpoint (a middle point of CTF) [as can be seen from Figure 2 in Farmer, as well as from Figure 2 above].





Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 5 is rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Farmer (US 2017/0020341) in view of  Chocolate and Zucchini article “Why Does Food Stick To My Knife” (https://cnz.to/tips-tricks/why-does-food-stick-to-my-knife-and-how-to-make-it-stop/). 

16.	 Regarding to Claim 5, Farmer teaches a method of managing chopped foodstuff (process of cutting or chopping food items, as described in paragraph 0026 in Farmer), comprising: providing the cutting board (102 which can be used as cutting board, as described in paragraph 0026 in Farmer) of claim 1; using the cutting surface (a top surface of 102) to chop a plurality of foodstuff (food items/solids, as described in paragraph 0022 and 0026 in Farmer); tilting (tilting towards the first end 106, as described in paragraph 0022 in Farmer) said cutting board (102) so that the plurality of foodstuff (food items/solids) slides or tumbles (movement of food items/solids into the area of colander 116 when apparatus is tilted, as described in paragraph 0022 in Farmer) to a chamber space (compartment formed in colander assembly 114 receiving items/solids to be strained via drain holes 118, as described in paragraph 0022 and can be seen from Figure 1 in Farmer) defined by the chamber wall (a wall of 114); and tilting (tilting towards the first end 106 while performing straining of a solid, as described in paragraph 0022 in Farmer ) said cutting board (102) so that the plurality of foodstuff (food items/solids) slides or tumbles (movement of food items/solids onto drain holes 118 in colander 116 when tilted during straining, as described in paragraph 0022) along an inner curvature (an inner curved surface of 114 where drain holes 118 are located, as can be seen from Figure 1, 2 and 4) of the chamber wall (a wall of 114) [as described in paragraph 0006, 0010, 0022 and 0026  and can be seen from Figure 1, 2 and 4 in Farmer]. 
		However, Farmer does not explicitly disclose the cutting being done by using a cutting utensil and a step of sliding a blade over an upper edge of the concave top face so that foodstuff contacting said upper edge falls toward a center of the cutting surface.  However, Chocolate and Zucchini article discloses a cutting utensil including a blade (knife), and sliding the blade over an edge of the board to detach a piece of food that is sticking to the knife [as describe on page 3 line 3-4 of the article by Chocolate and Zucchini].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer to include a step of sliding a blade over an upper edge of the concave top face so that foodstuff contacting the upper edge would fall towards a center of the cutting surface, as a well-known technique for improving cutting operations and avoiding a potential mess while 

Allowable Subject Matter
17.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to disclose a cutting board having a chamber wall extending upward and away from a cutting surface before curving back toward a center of the of the cutting surface, a distal end of the chamber wall terminates in a concave top face disposed over the cutting surface, the concave top face slopes away from the cutting surface as the concave top face extends from an upper edge to a lower edge, in combination with all other claimed limitations. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726